Case: 18-60860       Document: 00515229937         Page: 1     Date Filed: 12/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 18-60860                       December 10, 2019
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
BLANCA DOMINGUES,

                                                  Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 065 737


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Blanca Domingues, a native and citizen of Honduras, was ordered
removed from the United States, in absentia, after failing to appear for a
hearing during her removal proceedings. She petitions only for review of the
Board of Immigration Appeals’ (BIA) denying her motion for reconsideration
of its dismissal of her appeal from an immigration judge’s (IJ) denying her
motion to reopen removal proceedings.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60860     Document: 00515229937     Page: 2   Date Filed: 12/10/2019


                                  No. 18-60860

      “We review the BIA’s denial of a motion to reconsider under a highly
deferential abuse[-]of[-]discretion standard.” Le v. Lynch, 819 F.3d 98, 104 (5th
Cir. 2016) (citations omitted). Under that standard, “[t]he court will not find
an abuse of discretion unless the decision is capricious, racially invidious,
utterly without foundation in the evidence, or otherwise so aberrational that it
is arbitrary rather than the result of any perceptible rational approach”. Id.
(internal quotation marks and citation omitted). The BIA’s factual findings
are reviewed for substantial evidence and are upheld “unless the evidence
compels a contrary conclusion and is so compelling that no reasonable
factfinder could conclude against it”.      Id. (internal quotation marks and
citation omitted).
      “The BIA’s denial of an appeal and its denial of a motion to reconsider
are two separate final orders, each of which require[s] [its] own petition[] for
review.” Jaquez-Vega v. Gonzales, 140 F. App’x 547, 548 (5th Cir. 2005) (per
curiam). Therefore, because Domingues did not separately petition for review
of the BIA’s dismissal of her appeal from the IJ’s denial of her motion to reopen,
we lack jurisdiction to consider contentions challenging that ruling but not
raised in the present petition. See id. (citations omitted).
      Additionally, Domingues failed to exhaust her claims that her due-
process rights were violated, that there was a violation of the United Nations
Refugee Convention, that the IJ never inquired about whether she provided
her address before ordering her removal in absentia, that safeguards should
have been in place to protect her fundamental rights because she was a victim
of abuse, and that the record did not show whether she was advised of her right
to counsel. We therefore similarly lack jurisdiction over these issues. See
Omari v. Holder, 562 F.3d 314, 318–19 (5th Cir. 2009) (noting, inter alia, that
petitioners “fail to exhaust their administrative remedies as to an issue if they



                                        2
    Case: 18-60860     Document: 00515229937       Page: 3   Date Filed: 12/10/2019


                                   No. 18-60860

do not first raise the issue before the BIA” and that “failure to exhaust an issue
deprives this court of jurisdiction over that issue” (citations omitted)).
      To the extent Domingues challenges the BIA’s decision not to exercise its
sua sponte authority to grant her motion for reconsideration, we also lack
jurisdiction. See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249–50 (5th Cir.
2004) (holding this court lacks jurisdiction because “a reviewing court has no
legal standard against which to judge an IJ’s decision not to invoke its sua
sponte authority” and “Supreme Court precedent prohibits review of such
discretionary decisions” (citations omitted)), overruled on other grounds by
Mata v. Lynch, 135 S. Ct. 2150 (2015); see also Hernandez-Castillo v. Sessions,
875 F.3d 199, 206–07 (5th Cir. 2017) (addressing lack of jurisdiction to reopen
or reconsider an IJ’s sua sponte authority).
      Further, by failing to brief any challenge to the BIA’s determination that
Pereira v. Sessions, 138 S. Ct. 2105 (2018), does not apply to her case,
Domingues has abandoned that claim. See, e.g., United States v. Martinez, 263
F.3d 436, 438 (5th Cir. 2001) (“Generally speaking, a [party] waives an issue if
[s]he fails to adequately brief it.” (citations omitted)).
      Regarding Domingues’ assertion that she did give immigration officials
the address in Pennsylvania where she would be staying, and the BIA
therefore abused its discretion in denying her motion to reconsider, the record
evidence does not “compel[] a contrary conclusion” to the factual finding that
she did not provide her address. See Le, 819 F.3d at 104 (citation omitted).
Immigration documents in the record state that she did not do so, and her
affidavit suggests she provided only the name of her cousins with whom she
would be staying, not their address, to an immigration officer.
      DISMISSED IN PART and DENIED IN PART.




                                          3